Filed 2/24/22 J.M. v. M.Z. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 J.M.,                                                                D077335, D078210

           Plaintiff and Appellant,

           v.
                                                                      (Super. Ct. No. 17FL002408C)
 M.Z.,

           Defendant and Respondent.


         APPEAL from orders of the Superior Court of San Diego County,
Daniel S. Belsky, Judge. Affirmed.
         Jennifer Merryman, in pro. per., for Plaintiff and Appellant.
         No appearance for Defendant and Respondent.


         J.M. (Mother) and M.Z. (Father) are the parents of minor daughter A.Z.
(Daughter). Mother appeals from two family court orders addressing custody
and visitation issues. Mother is representing herself in this appeal, and
Father has made no appearance.
      The first order Mother challenges is a May 6, 2020 Findings and Order
After Hearing (FOAH) pertaining to a February 21, 2020 hearing.1 Mother’s
appellate challenge to this order arises from the sequence in which the family
court heard the parties’ competing requests for relief. Mother had obtained a
one-year domestic violence restraining order (DVRO) against Father, which
incorporated the court’s child custody and visitation orders. Before the
DVRO expired, Father filed a request to increase his visitation, and Mother
filed a request to renew the DVRO permanently. The court heard Father’s
request at the February 21 hearing, and did not hear Mother’s request until a
later March 4 hearing. Mother contends the court erred by hearing Father’s
request first because DVRO hearings are entitled to calendaring “precedence”
(Fam. Code, § 244),2 or, alternatively, because she established she was
entitled to a continuance of Father’s hearing. As we will explain, however,
the court did not err in hearing Father’s request first because Mother



1     Mother purported to appeal the minute order from the February 21,
2020 hearing, but because the minute order directed Father to prepare a
FOAH, the minute order is not appealable. (Laraway v. Pasadena Unified
School Dist. (2002) 98 Cal.App.4th 579, 583 (Laraway) [orders that
contemplate “further action, such as the preparation of another order or
judgment” are not appealable]; Davis v. Taliaferro (1963) 218 Cal.App.2d 120,
122-123 (Davis) [same].) We exercise our discretion to deem Mother to have
appealed prematurely from the FOAH, which is an appealable postjudgment
order. (Cal. Rules of Court, rule 8.104(d)(2) [“The reviewing court may treat
a notice of appeal filed after the superior court has announced its intended
ruling, but before it has rendered judgment, as filed immediately after entry
of judgment.”]; see In re Marriage of Campi (2013) 212 Cal.App.4th 1565,
1571, fn. 4 (Campi) [same]; Code Civ. Proc., § 904.1, subd. (a)(2)
[postjudgment orders are generally appealable].) Further undesignated rule
references are to the California Rules of Court.

2     Further undesignated statutory references are to the Family Code.


                                      2
admittedly still had not served Father with her moving papers by the time of
the hearing on Father’s request, which had been pending for five months.
Moreover, the court ultimately dismissed Mother’s request when she failed to
appear for the hearing.
      The second order that Mother appeals is an October 19, 2020 FOAH
pertaining to a July 30, 2020 hearing.3 In this order, the family court further
modified custody and visitation, denied a motion by Mother to transfer the
case to a different division of the same court, and denied requests by Father
to sanction Mother and have her declared a vexatious litigant. Based on this
order (and other adverse rulings that she has not appealed), Mother makes a
generalized claim that the court “stigmatized” her “for her status as a victim,
her gender and her socioeconomic background.” As we will explain, however,
Mother did not properly preserve a claim of judicial bias for appellate review,
nor has she properly presented such a claim on appeal. And, as we will
further explain, Mother has not properly presented any specific challenges to
this second order (or to the other orders she did not appeal).
      Accordingly, we affirm the orders.




3     Again, Mother purported to appeal the nonappealable minute order.
(See Laraway, supra, 98 Cal.App.4th at p. 583; Davis, supra, 218 Cal.App.2d
at pp. 122-123.) We exercise our discretion to deem Mother to have
prematurely appealed from the appealable FOAH. (See rule 8.104(d)(2);
Campi, supra, 212 Cal.App.4th at p. 1571, fn. 4; Code Civ. Proc., § 904.1,
subd. (a)(2).)


                                       3
               FACTUAL AND PROCEDURAL BACKGROUND
                                Background
      Mother and Father were in a romantic relationship from 2011 to 2014,
but never married. Daughter was born in November 2013.
      Mother commenced this action in March 2017 by filing a petition for
custody and support. In October 2017, the family court entered a stipulated
judgment establishing Father’s paternity. The court ordered custody and
visitation as set forth in a report from Family Court Services (FCS) dated
June 23, 2017. This FCS report specified the parents shared joint legal
custody, Mother had primary physical custody, and Father had visitation on
two weekday evenings (subject to change).
                                 The DVRO
      On December 3, 2018, Mother applied ex parte for a DVRO against
Father. The court issued a temporary restraining order in mid-December;
held an evidentiary hearing on February 13 and 19, 2019;4 and issued a one-
year DVRO on February 19 (expiring at midnight on February 20, 2020).
      The DVRO provided for custody and visitation as set forth in an
attached FCS report dated December 20, 2018.5 This report increased
Father’s visitation to “each week from Monday after school (approximately 3
PM) until Wednesday after school (approximately 3 PM).” The DVRO


4     The appellate record includes a reporter’s transcript of the February 13
hearing, but not the February 19 hearing. At the February 13 hearing,
Mother testified Father was “physically violent” with her “hundreds of
times,” including by forcefully grabbing her wrists and restraining her,
grabbing her skin and twisting it, digging his nails into her wrists, and
pushing and shoving her On one occasion, he hit her in the face with a closed
fist.

5     This report was the result of an FCS mediation on December 17, 2018.


                                      4
allowed Father to have “[b]rief and peaceful contact with [Mother] and
peaceful contact with [Daughter] as required for court-ordered visitation.”
                             Challenged Orders
      May 6, 2020 FOAH Regarding February 21, 2020 Hearing
      On September 10, 2019, Father filed a request for order (RFO) seeking,
among other things, to increase his visitation by one day per week. The court
set the RFO to be heard about five months later, on February 21, 2020.
      On February 14, 2020—about one week before the DVRO was set to
expire and the court was set to hear Father’s RFO—Mother filed a request to
“permanently” renew the DVRO (renewal request). The court set this request
to be heard on March 4, 2020.
      Mother made two last-minute requests to continue the February 21
RFO hearing, both of which the court denied.
      On February 21, the court heard Father’s RFO and granted his request
for one additional day of visitation. The court issued a minute order directing
Father’s counsel to prepare a FOAH. Mother did not appear at this hearing,
but an attorney appeared on her behalf.
      On March 4, the court “dismissed” Mother’s renewal request because
she failed to appear for the hearing. The court noted in its order that the
DVRO “expires this date.” Mother still had not served Father with her
moving papers.
      On May 6, the court entered Father’s proposed FOAH pertaining to the
February 21 hearing.
      October 19, 2020 FOAH Regarding July 30, 2020 Hearing
      At the end of the February 21 hearing on Father’s RFO, the court
continued the matter for further proceedings, which were ultimately heard on
July 30, 2020.



                                       5
        On June 2, Mother filed a motion to transfer the case from the court’s
central division to its eastern division.6 Mother based her request on the fact
she and Daughter had moved, and the claim she could not receive a fair
hearing from the current court. Father opposed the motion. The court set
the matter to be heard July 30, 2020.
        On July 6, Mother filed an RFO seeking to “exercise her parental rights
in time of crisis in the absence of any enforceable child custody orders.”
Father opposed the request. The court set this RFO to be heard on July 30,
2020.
        On July 7, Father applied ex parte for leave to file an RFO seeking to
sanction Mother and have her declared a vexatious litigant, to be heard on
shortened notice on July 30. The court granted the scheduling request.
        The court heard the parties’ competing matters on July 30. The court
granted Father’s September 10, 2019 RFO, and denied his requests for
sanctions and to declare Mother a vexatious litigant. The court also denied
Mother’s request to transfer the case, finding that doing so “would not be in
keeping with judicial economy,” and that Mother “is attempting to forum
shop” because she “is not happy with some of [the court’s] rulings.”




6     We grant Mother’s “Motion to Certify Exhibit Omission(s) to the
Record” as to pages 410 through 412, and 530 through 573, of volume 1. (See
rule 8.155(c)(1) [“On motion of a party, on stipulation, or on its own motion,
the reviewing court may order the correction or certification of any part of the
record.”].) In all other respects, we deny the motion as unnecessary to our
disposition of the appeal.


                                        6
                                 DISCUSSION
                           I. Appellate Principles
      “[I]t is a fundamental principle of appellate procedure that a trial court
judgment [or order] is ordinarily presumed to be correct and the burden is on
an appellant to demonstrate, on the basis of the record presented to the
appellate court, that the trial court committed an error that justifies reversal
of the judgment [or order].” (Jameson v. Desta (2018) 5 Cal.5th 594, 608-609
(Jameson).) This principle applies even when, as here, no respondent’s brief
is filed. (See Lee v. Wells Fargo Bank (2001) 88 Cal.App.4th 1187, 1192, fn. 7;
rule 8.220(a)(2).)
      To overcome the presumption of correctness, “an appellant must do
more than assert error and leave it to the appellate court to search the record
and the law books to test his claim.” (Yield Dynamics, Inc. v. TEA Systems
Corp. (2007) 154 Cal.App.4th 547, 557 (Yield Dynamics).) The appellant
must provide an appellate record sufficient to establish error as to each
challenged order (Jameson, supra, 5 Cal.5th at p. 609), and must direct the
appellate court to the specific pages of the record that support each argument
(Duarte v. Chino Community Hospital (1999) 72 Cal.App.4th 849, 856). If the
appellant fails to provide an adequate record, or fails to properly cite to it, the
“ ‘the decision of the trial court should be affirmed.’ ” (Gee v. American Realty
& Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416 (Gee).)
      The appellant’s opening brief must address each claimed error under a
clearly identified heading. (Rule 8.204(a)(1)(B); Opdyk v. California Horse
Racing Bd. (1995) 34 Cal.App.4th 1826, 1830, fn. 4 (Opdyk).) The appellant
must “articulate and support” its arguments “in a manner that will make
them susceptible of rational evaluation” (Dahms v. Downtown Pomona
Property & Business Improvement Dist. (2009) 174 Cal.App.4th 708, 719



                                        7
(Dahms), and support them with citations to legal authority (see rule
8.204(a)(1)(B) & (C); Yield Dynamics, supra, 154 Cal.App.4th at p. 557 [“The
appellant must present an adequate argument including citations to
supporting authorities and to relevant portions of the record.”]). “It is not our
place to construct theories or arguments to undermine the judgment [or
order] and defeat the presumption of correctness.” (Benach v. County of Los
Angeles (2007) 149 Cal.App.4th 836, 852.) Thus, “[w]hen an appellant . . .
asserts [a point] but fails to support it with reasoned argument and citations
to authority, we treat the point as forfeited.” (Delta Stewardship Council
Cases (2020) 48 Cal.App.5th 1014, 1075 (Delta).)
      These rules of appellate procedure apply with equal force to self-
represented parties. (See Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246-
1247.)
      II. The Court Did Not Err by Hearing Father’s RFO First
      Mother contends the family court erred by hearing Father’s September
10, 2019 RFO before hearing her DVRO renewal request. She claims her
renewal request should have been heard first because (1) it was entitled to
statutory calendaring precedence (§ 244), or (2) the court erred by denying
her requests for a continuance of Father’s RFO hearing. She further
contends the court committed additional procedural errors. These
contentions lack merit.
                               A. Background
      On September 10, 2019, Father filed an RFO seeking to (1) increase his
visitation by one day per week; (2) require Mother to provide proof that she
had completed a “high-conflict parenting course,” as previously ordered by
the court; and (3) require that Daughter’s school and medical records reflect
her legal name, which bears Father’s surname, rather than Mother’s



                                        8
surname. The court set the RFO to be heard about five months later—
initially February 7, 2020, but later continued to February 21, 2020 (the day

after the DVRO was set to expire).7
      On February 14, 2020 (six days before the DVRO was set to expire),
Mother filed her DVRO renewal request. She asserted Father had violated a
no-communication provision in the DVRO, and “used threatening and
intimidating behavior during [custody] exchanges and” in other
communications. The court set a hearing on the renewal request for March 4,
2020. The original DVRO remained in effect until the hearing on the renewal
request.
      On February 19 (two days before the hearing on Father’s RFO), Mother
filed an ex parte request to continue the hearing on Father’s RFO on the sole
ground that “[Father] has not yet been served [with the renewal request].”
The court heard and denied Mother’s continuance request the following
morning (February 20), finding “[n]o good cause . . . to continue [hearing] on

[Father]’s RFO set for tomorrow.”8 (Italics added.)
      Later that day (February 20), Mother filed another ex parte request to
continue the hearing on Father’s RFO. Mother argued she had “good cause”
for her request because (1) she had not yet been able to serve Father with the
DVRO renewal request; (2) Father, despite having filed his RFO in




7     The record does not indicate why the hearing was initially set so far
out, or why it was continued.

8     Mother filed a petition for writ of mandate in this court seeking to
reverse the family court’s order. We summarily denied the petition.


                                       9
September, did not serve it on Mother until “early January”;9 (3) she had not
yet “been able to formulate electronic evidence into a user-friendly document
for court review”; and (4) she needed time to retain new counsel because her
prior counsel’s firm recently dissolved. Mother did not cite her health or
unavailability as grounds for good cause.
      On the morning of February 21, the family court heard Mother’s ex
parte continuance request. The court denied the request on the ground
“[Mother] failed to appear.”
      On the afternoon of February 21, the court heard Father’s RFO. Father
and his counsel appeared. Mother did not appear, but an attorney appeared
on her behalf. The hearing was not reported, as neither party requested a
court reporter. The court’s minute order shows the court granted Father’s
request for one additional day of visitation—every Saturday from 9:00 a.m. to
7:00 p.m., “effective tomorrow.” The court noted in the minute order that
Father’s counsel “indicate[d] [Father] has already rebutted [section] 3044,”
which establishes “a rebuttable presumption that an award of sole or joint
physical or legal custody of a child to a person who has perpetrated domestic
violence is detrimental to the best interest of the child.” (§ 3044, subd. (a).)
      The court also noted in the minute order that, with respect to the
upcoming hearing on Mother’s DVRO renewal request, Father’s counsel
stated Father still “has not yet been served with any papers but that
[counsel] will agree to accept service.”




9     We are unable to verify this claim because the appellate record does not
include a proof of service for Father’s moving papers.


                                           10
      The court directed Father to prepare a FOAH and send it to Mother for
approval. The court continued the matter for further proceedings—initially
to May 28, and ultimately to July 30.
      In the meantime, on March 2, Mother filed a substitution of attorney
substituting herself in place of the attorney who appeared for her at the
February 21 hearing.
      On March 3 (about 10 days after the hearing on Father’s RFO), Father
filed an ex parte request seeking to “clarify” (1) that the court’s February 21
order regarding Saturday visitation “began when ordered,” and (2) the
process for entering the FOAH. In a supporting declaration, Father asserted
Mother had not made Daughter available for visitation on the two
intervening Saturdays since the hearing (February 22 and 29). Father also
submitted documents showing his counsel served a proposed FOAH on
Mother’s counsel via mail on February 25, and via email on March 2.
      On March 4, the family court heard Father’s ex parte request, followed
by Mother’s DVRO renewal request.10 As to Father’s request, the court’s
order notes that Father and his counsel appeared, and the “bailiff advised the
court that [Mother]’s (former) atty appeared, but said [Mother] would not
appear today.” The order clarified “there was no stay” of the February 21
orders. Additionally, because Father’s counsel “advised that [the FOAH] has
already been submitted to [Mother]’s attorney,” the court directed Father’s
counsel to submit the FOAH directly to the court.
      Regarding Mother’s renewal request, the court’s minute order states
Mother failed to appear for the hearing. Accordingly, the court dismissed the


10    It is unclear whether the hearing on Father’s request was reported. It
appears the hearing on Mother’s request was reported, but the appellate
record contains no reporter’s transcript of the hearing.


                                        11
renewal request, and noted the DVRO “expires this date.” Mother still had
not served Father with her moving papers.
      On May 6, Father submitted a proposed FOAH for the February 21
hearing. The court entered the FOAH that day. The FOAH maintained the
parents’ joint legal custody over Daughter, Mother’s primary physical custody
over her, Father’s visitation from Monday afternoons through Wednesday
afternoons, and holiday and vacations as set forth in the December 20, 2018
FCS report. In addition, the FOAH increased Father’s visitation to include
Saturdays from 9:00 a.m. to 7:00 p.m.
                                 B. Analysis
                        1. Calendaring Precedence
      Mother’s first claim of error is that the family court violated section
244, which generally grants calendaring precedence to DVRO hearings.
      Subdivision (b) of section 244 provides that DVRO hearings “shall be
set for trial at the earliest possible date and shall take precedence over all
other” non-DVRO matters.11 Subdivision (a) of section 244 provides that
“[o]n the day of the hearing, the hearing on the petition shall take precedence
over all other [non-DVRO] matters on the calendar that day.”12
      Mother contends these provisions required the family court to set and
hear her DVRO renewal request before Father’s RFO. We are not persuaded.


11    Section 244, subdivision (b) states: “The hearing on the petition shall
be set for trial at the earliest possible date and shall take precedence over all
other matters, except older matters of the same character, and matters to
which special precedence may be given by law.”

12    Section 244, subdivision (a) states: “On the day of the hearing, the
hearing on the petition shall take precedence over all other matters on the
calendar that day, except older matters of the same character, and matters to
which special precedence may be given by law.”


                                        12
      First, Mother has cited no legal authority to support the proposition
that hearings on DVRO renewal requests are entitled to the same statutory
calendaring precedence as hearings on initial DVRO petitions.
      Second, assuming without deciding that section 244 applies to hearings
on DVRO renewal requests, Mother’s request was not ready to be set for
hearing because she still had not (if ever) served the DVRO renewal request
on Father, as required. (See § 243, subd. (a) [“the respondent shall be
personally served with a copy of the petition . . . before the hearing”].) A
contrary rule would lead to the absurdity of allowing a party to indefinitely
continue an adversary’s RFO merely by filing a request for a DVRO and
thereafter failing or refusing to serve it. “[W]e must . . . ‘avoid an
interpretation [of a statute] that would lead to absurd consequences.’ ”
(Citizens for Improved Sorrento Access, Inc. v. City of San Diego (2004)
118 Cal.App.4th 808, 816.)
      Finally, even if the court erred under section 244 by hearing Father’s
RFO before Mother’s renewal request, Mother has not met her burden to
show the error caused her any prejudice, particularly in light of the fact the
court ultimately denied her request when she failed to appear at her own
hearing. (See Jameson, supra, 5 Cal.5th at pp. 608-609; Silva v. See’s Candy
Shops, Inc. (2016) 7 Cal.App.5th 235, 260 [“An appellant has the burden to
overcome the presumption of correctness and show prejudicial error.”].)
                    2. Denial of Continuance Requests
      Mother also contends the court erred by denying her requests to
continue Father’s RFO. She maintains she was entitled to a continuance as a
matter of right, or in the court’s discretion because she established good
cause. We disagree.




                                        13
      Mother claims she was entitled to a continuance as a matter of right
under San Diego Superior Court Local Rule 5.97(4)(A), which she claims
provides:
         “The Party served with a Request For Order (form FL-300),
         order to show cause, or other moving paper that includes
         temporary emergency (ex parte) orders: (A) Is entitled to
         one continuance as a matter of course for a reasonable
         period of time to respond. A second or subsequent request
         by the responding party must be supported by facts
         showing good cause for the continuance.” (Some
         underscoring omitted; italics added.)
      We have been unable to locate any such local rule, but we have located
a former California Rule of Court that contained identical language. (See
former rule 5.94(f)(1)(4)(A).)
      The problem for Mother is that the rule does not apply to Father’s RFO.
By its express terms, the rule applies only to RFO’s that seek “temporary
emergency (ex parte) orders.” (Former rule 5.94(f)(1)(4)(A).) But Father’s
RFO did not seek emergency relief. Rather, it was heard on five months’
notice; or, if Mother’s representation is accurate, on six weeks’ notice. Either
way, the RFO did not seek emergency relief entitling Mother to a continuance
as a matter of right.
      Alternatively, Mother contends she established “good cause” for a
discretionary continuance. (See § 245, subd. (b) [“Either party may request a
continuance of the hearing, which the court shall grant on a showing of good
cause.”].) Mother invokes rule 3.1332(c), which provides in part:
         “Although continuances of trials are disfavored, each
         request for a continuance must be considered on its own
         merits. The court may grant a continuance only on an
         affirmative showing of good cause requiring the
         continuance. Circumstances that may indicate good cause
         include:



                                       14
         “(1) The unavailability of an essential lay or expert witness
         because of death, illness, or other excusable circumstances;
         [¶] . . . [¶]
         “(4) The substitution of trial counsel, but only where there
         is an affirmative showing that the substitution is required
         in the interests of justice . . . .”
      Mother also cites rule 3.1332(d), which sets forth “facts and
circumstances” courts must consider “[i]n ruling on a motion or application
for continuance.” The factors Mother cites are “[t]he proximity of the trial
date”; “[w]hether there was any previous continuance . . .”; “[t]he length of
the continuance requested;” “[t]he availability of alternative means to
address the problem that gave rise to the motion or application for a
continuance”; “[t]he prejudice that parties or witnesses will suffer as a result
of the continuance”; “[w]hether the interests of justice are best served by a
continuance . . .”; and “[a]ny other fact or circumstance relevant to the fair
determination of the motion or application.” (Rule 3.1332(d)(1)-(5), (10)-(11).)
      “Trial courts generally have broad discretion in deciding whether to
grant a request for a continuance.” (Freeman v. Sullivant (2011) 192
Cal.App.4th 523, 527.) “A court abuses its discretion when it acts arbitrarily,
capriciously, or beyond the bounds of reason.” (Aghaian v. Minassian (2021)
64 Cal.App.5th 603, 619.) “[A]n abuse of discretion results in reversible error
only when the denial of a continuance results in the denial of a fair hearing,
or otherwise prejudices a party.” (Freeman, at p. 527.) We find no abuse of
discretion in the family court’s denial of Mother’s continuance requests.
      In denying Mother’s first ex parte continuance request, the family court
found there was “[n]o good cause . . . to continue [the hearing] on [Father]’s
RFO set for tomorrow.” (Italics added.) This suggests the court was focused
on the last-minute nature of Mother’s request, which is a factor the court was
required to consider. (Rule 3.1332(d)(1) [court must consider “[t]he proximity


                                       15
of the trial date”].) This consideration was all the more heightened with
respect to Mother’s second continuance request, which was even closer in
“proximity [to] the trial date.” (Ibid.)
      Mother implies the court improperly considered the fact Father “had
been waiting a long time to have [his] motion heard.” But the court was
required to consider this factor. (Rule 3.1332(d)(5) [“In ruling on a motion or
application for continuance, the court must consider [¶] . . . [¶] [t]he prejudice
that parties . . . will suffer as a result of the continuance.”].)
      Mother argues she established good cause for a continuance because
her former counsel’s firm dissolved and she did not have time to obtain new
counsel. However, Mother did not substantiate this claim with additional
facts establishing when her former counsel’s firm dissolved, why her former
counsel could not continue to represent her individually, or what steps she
took to diligently find replacement counsel. (See rule 3.1332(c) [“substitution
of trial counsel” may constitute good cause “only where there is an
affirmative showing that the substitution is required in the interests of
justice”]; Pham v. Nguyen (1997) 54 Cal.App.4th 11, 18 [no abuse of
discretion in denying trial continuance where “request was predicated on the
trial court’s taking the ‘unavailability’ of the expert on faith, without any
substantial explanation”].)
      Finally, although Mother did not appear at the RFO hearing, she never
cited her own unavailability as a ground for a good cause continuance.
      In sum, the family court did not abuse its discretion in denying
Mother’s last-minute continuance requests.
                           3. Other Claimed Errors
      Although the thrust of Mother’s first appellate challenge relates to the
sequence in which the family court heard the parties’ competing matters, she



                                           16
appears to assert a variety of additional claimed procedural errors. None of
the additional claims has any merit.
      First, Mother contends the family court violated the rules of court by
allowing Father to directly submit the proposed FOAH to the court without
first giving Mother an opportunity to review it. She cites rule 5.125, which
governs the “[p]reparation, service, and submission of [an] order after
hearing.” This rule contemplates at least three procedures for preparing
orders: the court may (1) “prepare the order after hearing and serve the
parties or their attorneys” (ibid.); (2) “order one of the parties or attorneys to
prepare the proposed order” (ibid.), which triggers a review and objection
procedure (id., subd. (b)); or (3) “modify the timelines and procedures in this
rule when appropriate to the case” (rule 5.125).
      The court initially opted for the second method by directing Father’s
counsel to prepare the FOAH and send it to Mother for her review. However,
after Mother violated the court’s February 21 order regarding Saturday
visitations—despite having counsel present at the hearing who would have
been aware of the order and been duty-bound to relay it to Mother—the court
opted for the third method by modifying the procedure to have Father’s
counsel directly submit a proposed FOAH to the court. Given Mother’s
apparent violations of the court’s interim order, it was “appropriate to the
case” for the court to “modify the timelines and procedures” for submitting
the FOAH. (Rule 5.125.)
      Second, and relatedly, Mother asserts Father’s proposed FOAH
improperly “delete[d] all of the child . . . custody and visitation orders that
were in full force and effect on the date the order was directed prepared.”
This presumably refers to the terms set forth in the December 2018 FCS
reported incorporated into the DVRO. But Father’s proposed FOAH



                                        17
continued those provisions—it provided for joint legal custody, primary
physical custody with Mother, visitations with Father from Monday
afternoons through Wednesday afternoons, and vacations and holidays as set
forth in the FCS report.
      Third, Mother contends the court erred by modifying visitation without
referring the parties to FCS mediation. Although FCS mediation is generally
required before a court rules on a contested request “to obtain or modify a
temporary or permanent custody or visitation order” (§ 3170, subd. (a)), the
record shows the court had previously referred the parties for mediation,
which culminated in FCS reports that the court incorporated into custody
and visitation orders. The court was not required to resubmit the case to
mediation before modifying visitation. (See In re Marriage of Green (1989)
213 Cal.App.3d 14, 25 (Green) [“resubmittal to mediation need not be
ordered,” italics added].)
      Fourth, Mother contends the court erred by increasing Father’s
visitation without finding he had rebutted the presumption set forth in
section 3044 that granting “joint physical or legal custody of a child to a
person who has perpetrated domestic violence is detrimental to the best
interest of the child.” (§ 3044, subd. (a).) She maintains the court improperly
relied on Father’s counsel’s “outrageous” representation during the February
21, 2020 hearing that Father “ha[d] already rebutted [section] 3044” at the
February 19, 2019 evidentiary hearing on Mother’s initial DVRO request.
However, Mother has not provided a sufficient appellate record with which to
substantiate this claim because the record does not include a reporter’s
transcript of the February 19, 2019 hearing. February 19 was the second day
of the two-day hearing on Mother’s DVRO request, at which Father likely
presented his defense case and the court likely stated its findings on the



                                       18
record. (§ 3044 (f)(2) [“If the court determines that the presumption in
subdivision (a) has been overcome, the court shall state its reasons in writing

or on the record,” italics added].)13 Because Mother failed to provide an
adequate record to establish error, the “ ‘the decision of the trial court should
be affirmed.’ ” (Gee, supra, 99 Cal.App.4th at p. 1416.)
   III. Mother Has Not Established Judicial Bias or Other Error
      Although Mother’s second appellate challenge purports to arise from
the October 19, 2020 FOAH pertaining to the July 30, 2020 hearing, the
overarching theme of her claim—that the court “stigmatized” her—is more
akin to one for judicial bias. As we will explain, Mother did not properly
preserve or present this claim for appellate review. Alternatively, to the
extent Mother purports to challenge specific aspects of the October 19, 2020
FOAH (or other orders she did not appeal), her claims either are not properly
presented or lack merit.
                               A. Background
      Because Mother bases her judicial bias claim on issues beyond those
addressed by the family court at the July 30, 2020 hearing and in the
resulting October 19, 2020 FOAH, we provide some additional background.
We begin by describing the parties’ requests addressed at the July 30
hearing. We then set forth other procedural developments. We conclude by
discussing the July 30 hearing and resulting October 19 FOAH.
             1. Requests Addressed at the July 30 Hearing
      The court heard four competing requests for relief at the July 30, 2020
hearing: (1) the continued proceedings on Father’s September 10, 2019 RFO;


13    Nor has Mother provided an appellate record showing the court did not
make the required findings at any of the numerous hearings held since the
case was filed about two years earlier.


                                       19
(2) a request by Mother to transfer the case to a different division; (3) a
motion by Mother “to exercise parental rights . . . in time of crisis and
absence of enforceable orders”; and (4) a request by Father to sanction
Mother and have her declared a vexatious litigant.
      Regarding Father’s original RFO, Mother filed a 30-plus page, single-
spaced “responsive declaration” (with 27 exhibits) addressing Father’s claims.
Mother recounted Father’s family history, the history of abuse and disputes
between Mother and Father, Father’s alleged violations of previous DVRO’s,
Mother’s perception of Father and Daughter’s relationship, Daughter’s health
issues and Father’s alleged lack of attentiveness to them, the use of Mother’s
last name on Daughter’s school and medical records, and Father’s alleged
threats to remove Daughter to Mexico.
      On June 2, Mother filed a motion to transfer the case from the court’s
central division to its east division. She based the motion on the fact she and
Daughter had since moved closer to the east division courthouse, and on her
“belief that she will not get a fair hearing or trial before” the central division
court because it “has prejudiced itself against Mother in more than one way
and on more than one occasion.”
      On July 6, Mother filed a “motion to exercise parental rights . . . in time
of crisis and absence of enforceable orders.” Mother sought temporary sole
custody of Daughter to protect her from Father’s alleged “consistent refusal to
follow doctor recommendations and COVID 19 protocols.” Mother also
requested that the court order “that neither parent may remove [Daughter]
from San Diego County without the other . . . parent’s permission or court
order.”
      On July 7, Father applied ex parte for leave to file on shortened notice
(so it could be heard at the July 30 hearing) an RFO seeking to sanction



                                        20
Mother and to have her declared a vexatious litigant. On July 9, the court
granted leave and Father filed his moving papers.
      On July 10, Mother filed an ex parte request asserting she had not
received proper notice of Father’s July 7 ex parte application to shorten time.
Mother accused Father’s counsel of repeatedly and deliberately failing to
provide proper notice. The appellate record does not indicate how Mother’s
request was resolved.
      Also on July 10, Father filed a responsive declaration to Mother’s
pending requests. Father opposed Mother’s request to transfer the case,
arguing that the current court “is intimately aware of the facts in this case,”
“that [Mother] is unhappy with various Orders made by [the current] Court,”
and that “[j]ust because [Mother] moves does not mean the case moves with
her.” Father also opposed Mother’s request “to exercise parental rights”
(even though he did “not really know what [it] means”). He pointed out that
Mother “has yet to complete a High-Conflict Parenting Course as ordered by
the court,” “does not follow or abide by any Orders made by this Court” and is
“violating [Father’]s parental rights by denying all visitation.” Father denied
Mother’s allegations regarding health concerns pertaining to Daughter.
Finally, he stated he did not object to Mother’s request regarding not
removing Daughter from the county.
      On July 29, Mother filed a responsive declaration addressing the
pending issues.
                           2. Other Proceedings
      On March 9, Mother filed a request for ex parte relief on the grounds
that “[Daughter]’s immediate health and well[-]being are in danger.” On
March 10, the family court denied the request with a lengthy handwritten
ruling that provides in part:



                                       21
         “No emergency found after taking testimony from [Mother]
         and listening to extensive argument. Despite being
         represented by an atty on 2/21/20, [Mother] claimed she did
         not know the [visitation] orders made. The Minute Order
         from 2/21/20 was copied [and] provided to [Mother].
         [¶] . . . [¶]
         “[The Court] finds that [Mother] has repeatedly taken steps
         [and] actions to frustrate [Father]’s parenting time with
         their child. [Mother] is admonished to follow the existing
         court orders re [child custody and visitation] [and] that
         failure to do so could subject her to civil or criminal
         penalties o[r] both. [Citation.]”
      Also on March 10, Mother filed a request for a new DVRO. The court
denied her request for a temporary restraining order pending a noticed
hearing, giving the following explanation: “The parties or their attorneys
have been in court several times over the last several weeks, including this
morning on [Mother]’s ex parte. She never mentioned the allegations she is
now making [and] the court admonished her that she was in violation of the
court’s CC/CV order [illegible]. The court found that she was actively doing
all she could [illegible].” The court set Mother’s request for a noticed hearing
on April 1. In the interim, the court ordered that “[n]either parent may
remove [Daughter] from San Diego County without the other parent’s written
permission or court order.”
      On March 16, Mother filed another ex parte request seeking temporary
sole custody of Daughter until April 6 so that she could quarantine for health
concerns exacerbated by the Covid-19 pandemic. In a supporting declaration,
Mother stated she believed the court’s February 21 visitation ruling “granted
excess” custody, and she explained she had not appeared at that hearing “due
to fever and illness and had an attorney sub in pro bono.”




                                       22
        Due to the Covid-19 pandemic, the court continued the hearings on
Mother’s requests for a DVRO and for temporary sole custody to June 24,
2020.
        On June 22—two days before the hearing on Mother’s March 10 DVRO
request—Mother filed another DVRO request. In a supporting declaration,
Mother asserted (among other things) that Father “regularly engages in
verbal abuse of [Daughter]” and has placed her in danger by neglecting her
health and failing to observe social distancing practices during the Covid-19
pandemic. Mother stated Daughter “is afraid when she is in Father’s care”
and “shows signs of stress and anxiety when she returns home from visits.”
Mother also expressed concern that Father would abduct Daughter, and
asserted (erroneously) that the FOAH pertaining to the February 21 hearing
was not yet enforceable because it was not signed and file-stamped. The
court set Mother’s request to be heard on July 15.
        On June 24, the court heard Mother’s March 10 DVRO request and
March 16 ex parte request for temporary sole custody. Based on Mother’s
acknowledgment that she had not served Father with either request, she
withdrew the DVRO request, and the court denied the ex parte request for
sole custody.
        On July 15, the court heard Mother’s June 22 DVRO request. Mother
testified about her concerns regarding Daughter’s health while in Father’s
custody, and Father’s alleged yelling at Daughter. Mother attempted to
testify about statements Daughter made to her, but the trial court sustained
Father’s hearsay objection. Mother also testified about Father’s conduct
during custody exchanges and regarding scheduling issues. Finally, Mother
testified Father “has a history of threatening to abduct [Daughter] and take
her out of the country.”



                                      23
         Father’s counsel responded that Mother’s concerns all related to
custody and visitation issues, rather than domestic violence or abuse, and
should be addressed at the upcoming July 30 hearing on Father’s RFO. The
court interjected that it had a “vague recollection” that it had ordered the
parents not to remove Daughter from California.
         Mother responded that there was no such order in place, the court had
never entered the FOAH pertaining to the February 21 hearing, and that
when Father submitted the proposed FOAH to the court, he omitted “all of
the custody and visitation orders that were previously in place.” Mother
insisted her request was not about custody and visitation because “there
aren’t any custody orders that are in place that are enforceable right now.”
         The court corrected Mother, advised her the court entered the FOAH on
May 6, and directed Father’s counsel to email Mother a copy. The court
found Mother failed to meet her burden to show abuse occurred; rather, she
was “clearly focused on issues of custody and visitation.” The court reiterated
its admonishment to Mother to not “interfere with” or “frustrate Father’s
ability to have visitation with [Daughter].”
                  3. July 30 Hearing and October 19 FOAH
         On July 30, the court heard the parties’ competing requests for relief.
The hearing was reported, and the reporter’s transcript is in the appellate
record. Mother appeared in pro. per.; Father appeared with counsel.
         Father’s counsel began by addressing Father’s RFO, Mother’s failure to
comply with the court’s visitation orders, and the court’s numerous adverse
rulings against Mother.
         Mother disputed Father’s claims. In the course of arguing, she
repeatedly talked over the court despite being admonished repeatedly not to
do so.



                                         24
      The court prefaced its ruling by stating it had “taken extensive
testimony,” “heard extensive argument,” and “reviewed the papers.”
Generally, the court stated it “continues to find that [Mother] is not as
credible as [Father],” and “that she’s doing everything she can to frustrate . . .
his parenting time with [Daughter] and to coach [Daughter] and turn . . . her
against [Father].”
      On Father’s RFO, the court modified Father’s visitation and ordered
that Daughter’s school and medical records reflect her legal name.
      The court denied without prejudice Father’s requests to sanction
Mother and declare her a vexatious litigant. The court stated it was “very
mindful of all of the numerous filings that [Mother] has made, most of
which . . . were not meritorious,” but the court found Father failed to comply
with the procedural requirements to declare her vexatious. The court
admonished Mother “on the record . . . that if she does file another meritless
motion, the Court will set a hearing to determine whether she should be
deemed a vexatious litigant.”
      The court denied Mother’s request to transfer the case. The court
found that because it “is well aware of this case,” a transfer “would not be . . .
in keeping with judicial economy.” The court also found that Mother was
“attempting to forum shop because she’s unhappy with some of the rulings in
this court.”
      The court documented its ruling in a minute order and subsequent
FOAH entered October 19, 2020.
                                B. Discussion
                                1. Judicial Bias
      In her appellate brief, Mother repeatedly—more than 30 times—
accuses the family court of stigmatizing her. We interpret this accusation as



                                        25
asserting that the court was biased against Mother. So construed, the claim
fails because Mother did not properly assert it in the family court or on
appeal.
      First, Mother forfeited her judicial bias claim by failing to file a
disqualification motion in the family court. (See Code Civ. Proc., § 170.3,
subd. (c)(1) [a party who believes a judge is required to disqualify himself or
herself must file a disqualification motion in the trial court “at the earliest
practicable opportunity after discovery of the facts constituting the ground for
disqualification”]; Kern County Dept. of Child Support Services v. Camacho
(2012) 209 Cal.App.4th 1028, 1038 [“We conclude that appellant’s
disqualification arguments are forfeited by his failure to raise them below.”].)
Although Mother sought to transfer the case based, in part, on her belief she
could not receive a fair trial in the current court, this was insufficient to
preserve the issue for appeal because Mother never invoked the
disqualification statutes. (See Moulton Niguel Water Dist. v. Colombo (2003)
111 Cal.App.4th 1210, 1218 [noting Code Civ. Proc., § 170.3 is the “statutory
procedure to litigate the issue” of judicial bias].)
      Second, even if Mother properly raised the issue in the family court,
she forfeited it by failing to seek appellate review via a petition for writ of
mandate, which is the exclusive appellate remedy. (See Code Civ. Proc.,
§ 170.3, subd. (d) [“The determination of the question of the disqualification
of a judge is not an appealable order and may be reviewed only by a writ of
mandate . . . .”]; Yolo County Dept. of Child Support Services v. Myers (2016)
248 Cal.App.4th 42, 50-51 [“statutory motions to disqualify . . . are not
appealable orders and may be reviewed only by a writ of mandate”]; Roth v.
Parker (1997) 57 Cal.App.4th 542, 548-549 [appellant forfeited a nonstatutory
claim of judicial bias by “fail[ing] to seek writ review”].)



                                         26
      Finally, even if Mother had properly preserved and presented her
judicial bias claim, it would fail on the merits. Mother bases her claim, in
essence, on the fact the family court repeatedly ruled against her. However,
a “ ‘ “trial court’s numerous rulings against a party—even when erroneous—
do not establish a charge of judicial bias, especially when they are subject to
review” ’ ” on appeal. (Arave v. Merrill Lynch, Pierce, Fenner & Smith, Inc.
(2018) 19 Cal.App.5th 525, 541; see Schmidt v. Superior Court (2020) 44
Cal.App.5th 570, 589 [“Numerous and continuous rulings against a party are
not grounds for a finding of bias.”].)
                    2. Rulings in the Challenged Order
      Mother asserts a variety of challenges arising from the court’s October
19, 2020 FOAH pertaining to the July 30, 2020 hearing. However, she has
forfeited them because she did not present them under clearly identified
headings (see Opdyk, supra, 34 Cal.App.4th at p. 1830, fn. 4) or “in a manner
that . . . make[s] them susceptible of rational evaluation” (Dahms, supra, 174
Cal.App.4th at p. 719).
      Even if Mother had not forfeited her challenges, we conclude—to the
extent we are able to discern distinct arguments in her brief—they would fail
on the merits, in any event.
      For example, Mother complains again that the court did not send the
parties to FCS mediation before the July 30 hearing. However, as we have
already explained, because the parties had already been to FCS mediation,
the court was not required to send them again. (See Green, supra, 213
Cal.App.3d at p. 25.)
      Mother also complains that the family court refused to hear her
motions at the July 30 hearing and “refus[ed] to review evidence [she]
presented.” The appellate record refutes this claim. The family court



                                         27
expressly stated it was hearing Mother’s “motion to transfer the case” and
“motion to exercise parental rights,” and that it “has reviewed the papers.”
      Mother contends the family court “violate[d] [her] right and
opportunity to be heard” by granting Father’s ex parte request to hear his
motion for sanctions/vexatious litigant status on shortened notice on July 30.
Even assuming Mother lacked notice of the ex parte hearing, Mother has not
explained how she was prejudiced inasmuch as the court denied Father’s
motions.
      In another claim regarding lack of notice, Mother maintains the court’s
July 30 rulings resulted from her alleged violations of the February 21, 2020
rulings, of which she claims to have never been notified. However, the
appellate record shows Mother was on notice of the court’s rulings because
she was represented by counsel at the hearing and the court provided her
with a copy of the February 21 minute order at a later hearing.
      In the conclusion section of her appellate brief, Mother asks us to
review de novo the family court’s denial of her request to transfer the case to
the east division. She argues de novo review is appropriate because “the
issue of personal jurisdiction is a question of law” when the facts are
undisputed, which she contends is the case with respect to her relocation to
east county. This challenge fails for several reasons. First, Mother has not
cited any authority to support it. (See Delta, supra, 48 Cal.App.5th at p.
1075.) Second, personal jurisdiction is not at issue because Mother submitted
to the court’s jurisdiction by filing this action. (Nobel Farms, Inc. v. Pasero
(2003) 106 Cal.App.4th 654, 658 [“By choosing a particular forum, plaintiff is
considered to have voluntarily submitted to the court’s jurisdiction ‘for all
purposes for which justice to the defendant requires his presence.’ ”].) Third,
transfers between divisions of the same superior court are discretionary. (See



                                       28
Code Civ. Proc., § 402, subd. (b) [“A superior court may transfer an action or
proceeding filed in one location to another location of the superior court,”
italics added]; see also Fontaine v. Superior Court (2009) 175 Cal.App.4th
830, 836 [“The standard of review for an order granting or denying a motion
for a change of venue is abuse of discretion.”].) Mother has not addressed her
transfer request under the appropriate standard of review, nor has she
addressed the family court’s findings with respect to judicial economy and
forum shopping. (Cape Concord Homeowners Assn. v. City of Escondido
(2017) 7 Cal.App.5th 180, 193 [“ ‘we will affirm a judgment or order if it is
correct on any theory of law applicable to the case’ ”].) Thus, Mother has not
shown the court abused its discretion by denying her motion to transfer.
      Mother also revives her claim that the family court failed to make the
required findings under section 3044. As noted, however, Mother has not
provided an adequate appellate record to support this claim. (See Jameson,
supra, 5 Cal.5th at p. 609.)
      Mother raises two issues in her appellate brief that she did not raise
below. First, she requests that “any civil or criminal contempt hearings
arising from the [challenged orders] be made moot.” Second, she requests
that Father’s counsel “be barred from all future work on this case.” These
challenges fail because Mother neither raised them in the family court (see
Archer v. Coinbase, Inc. (2020) 53 Cal.App.5th 266, 274 [“the issue is forfeited
because plaintiff did not raise it in the trial court”]), nor supported them with
any citations to legal authority or the appellate record (see Delta, supra, 48
Cal.App.5th at p. 1075).
      Finally, Mother makes several factual assertions about the parties’
current custodial status and whereabouts. Mother has not supported the
assertions with citations to the appellate record indicating the facts were



                                       29
before the family court at the time of its ruling. (See Delta, supra, 48
Cal.App.5th at p. 1075; AREI II Cases (2013) 216 Cal.App.4th 1004, 1021 [“It
is a fundamental rule of appellate procedure that our review is limited to the
record before the trial court at the time it made the challenged ruling.”].)
                           3. Rulings Not Appealed
      In making her judicial bias claim, Mother cites several adverse rulings
issued before the July 21, 2020 hearing. For example, with respect to the
March 10 hearing on her March 9 ex parte request regarding Daughter’s
health, Mother asserts she “was not permitted by the court to speak on th[e]
issues . . . because the court threatened [her] with criminal/civil contempt of
court . . . .” Regarding her March 10 DVRO application, she accuses the
family court of “all but rubber-stamp[ing] . . . denial of this request” and
“simply never read[ing]” her supporting evidence. And as to the July 15
hearing on Mother’s June 22 DVRO application, Mother maintains the court
erroneously excluded evidence on hearsay and other grounds. Mother has
not properly raised these challenges on appeal.
      First, Mother’s notices of appeal do not identify any of these orders.
“[T]he notice of appeal . . . defines the scope of the appeal by identifying the
particular judgment or order being appealed.” (Morton v. Wagner (2007) 156
Cal.App.4th 963, 967.) “ ‘We have no jurisdiction over an order not
mentioned in the notice of appeal.’ ” (In re J.F. (2019) 39 Cal.App.5th 70, 75.)
      Second, to the extent these orders were independently appealable as
postjudgment orders (see Code Civ. Proc., § 904.1, subd. (a)(2) [postjudgment
orders are appealable], (a)(6) [“an order . . . refusing to grant . . . an
injunction” is appealable]; Nakamura v. Parker (2007) 156 Cal.App.4th 327,
332 [an order denying a DVRO is appealable]), Mother forfeited appellate
review by failing to independently appeal them (see Code Civ. Proc., § 906



                                         30
[“The provisions of this section do not authorize the reviewing court to review
any decision or order from which an appeal might have been taken.”]; In re
Baycol Cases I and II (2011) 51 Cal.4th 751, 761, fn. 8 [“California follows a
‘one shot’ rule under which, if an order is appealable, appeal must be taken or
the right to appellate review is forfeited”]; In re Marriage of Weiss (1996) 42
Cal.App.4th 106, 119 [same]).
      Finally, Mother has not met her appellant’s burden to provide an
adequate record and legal citations showing prejudicial error. (See Jameson,
supra, 5 Cal.5th at p. 609; Delta, supra, 48 Cal.App.5th at p. 1075.) As to the
March 10 hearings on Mother’s ex parte request and DVRO application,
Mother has not provided reporters’ transcripts to substantiate her claims as
to what happened at the hearings. And as to the July 15 hearing on her June
22 DVRO application, Mother has made no attempt to explain why the court

erred by excluding evidence on hearsay grounds.14




14    Mother’s testimony at the hearing about statements Daughter made,
when offered to establish the truth of Daughter’s statements, is classic
hearsay. (See Evid. Code, § 1200, subd. (a); Hart v. Keenan Properties, Inc.
(2020) 9 Cal.5th 442, 447 [“Hearsay is an out-of-court statement offered to
prove the truth of its content.”].)

                                       31
                          IV. DISPOSITION
     The orders are affirmed.


                                            HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DO, J.




                                 32